Citation Nr: 1511400	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in December 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

At the December 2014 hearing, the Veteran testified that he felt his hearing had worsened since his most recent December 2013 VA audiological examination.  Board Hearing Tr. at 13.  Therefore, a new examination is required on remand.  The Veteran also indicated that his hearing worsens as a day wears on and that his VA examinations have been conducted in the late morning.  Id. at 9.  Hence, he requested that any subsequent examination be scheduled during the afternoon so that the examination provides a more accurate reflection of his level of hearing impairment.  

The record also reflects the Veteran receives hearing aids and hearing aid-related audiology evaluations through the VA Puget Sound Health Care System - Seattle Division.  The most recent VA treatment records that have been associated with the claims file are from January 2014.  Thus, VA audiology records since January 2014 should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's audiological treatment records from the VA Puget Sound Health Care System - Seattle Division from January 2014 to the present.  

2.  After completing directive (1), schedule the Veteran for a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing) to determine the current nature and severity of his bilateral hearing loss.  An attempt should be made to schedule the examination during the afternoon hours, as the Veteran has indicated his hearing acuity decreases as the day progresses.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.   The examiner must provide a rationale for all opinions expressed.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




